Citation Nr: 1606201	
Decision Date: 02/18/16    Archive Date: 03/01/16	

DOCKET NO.  11-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral testicular hydroceles.

2.  Entitlement to service connection for lymphoma of the left testicle.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the Veteran testified before a Decision Review Officer and a transcript of that hearing has been associated with the claims file.  

In a February 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.

This case was last before the Board in July 2014.  The issue of the Veteran's entitlement to service connection for lymphoma of the left testicle is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  Given that the facts of this case establish that the Veteran has a testicular disorder other than lymphoma, namely bilateral hydroceles, the Board has recharacterized the issues on appeal.

As noted in the Board's July 2014 remand, the issues of entitlement to special monthly compensation for loss of use of a creative organ, entitlement to service connection for residual scars, sterility, and impotency have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

Bilateral testicular hydroceles are shown to have clearly and unmistakably existed prior to the Veteran's period of active service but were aggravated during his period of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral testicular hydroceles have been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's pre-induction examination on March 27, 1969, showed a normal clinical evaluation of the abdomen and viscera and genitourinary system.  The following day, a March 28, 1969 genitourinary consult show that the Veteran was seen for an evaluation of a mass in the right scrotal area.  The Veteran denied any significant urological history.  The character of the right scrotal area was believed to be a benign hydrocele of the testicle; however, this could not be absolutely determined without exploration or hydrocelectomy.  The Veteran's March 1969 induction examination notes that physical inspections were later accomplished at AFES, Jackson, Mississippi in July 1969 and on November 5, 1969 and no additional defects were noted (fit) for military service.  

However, on November 17, 1969, the Veteran was seen for complaints of pain in his testicles.  On examination, he had bilateral scrotal masses.  He was diagnosed with bilateral hydroceles, symptomatic.  In December 1969, he was placed on a medical profile due to testicular tumors and suspended from all duties pending a Medical Board evaluation.  That same month, a Medical Board Report of Medical Examination, a clinical evaluation of the abdomen and viscera was abnormal.  The Veteran was diagnosed with bilateral hydroceles.  It was noted that this condition was not incurred in the line of duty and existed prior to service.  The examiner determined that the Veteran was not qualified for induction and was recommended for separation.  In a February 1970 statement of medical condition, the Veteran indicated that there had not been any change in his medical condition since his separation examination.  

Pursuant to the Board's July 2014 remand, a VA examination was performed.  The examiner opined that the Veteran's bilateral testicular hydroceles clearly and unmistakably pre-existed service but were aggravated by active service beyond the normal progression of the disease.  Specifically, the examiner stated that service treatment record review revealed that the Veteran was diagnosed with bilateral hydroceles on his entrance exam, and that the condition quickly worsened during the first two weeks of Basic Training, leading to the Veteran being medically released.  The examiner stated that increased strenuous activity, as is the case in basic training, is well understood to cause worsening of a previously diagnosed testicular hydrocele.  

Given the above evidence showing that the Veteran's bilateral testicular hydroceles at the very least were aggravated in service, even if they pre-existed service the Board finds that service connection is warranted for the disorder.  Accordingly, service connection for bilateral testicular hydroceles is granted.  

ORDER

Service connection for bilateral testicular hydroceles is granted.  


REMAND

In its July 2014 remand, the Board directed that outstanding records and a VA examination be obtained.  An examination was conducted in August 2014.  However, the Board's decision and the November 2014 supplemental statement of the case (SSOC) were returned to VA due to an address error.  Later, in December 2015, the Veteran submitted VA Form 572, Request for Change of Address.  The Veteran did not receive the Board's earlier decision and the SSOC, and, given this returned mail, it is unclear whether he received the August 2014 letter sent to him by the Appeals Management Center asking him to provide a release form for outstanding private treatment records; such a release was never returned to VA.

Accordingly, remand is necessary so the August 2014 letter and release form and the November 2014 SSOC can be resent to the Veteran at his correct address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996) (where a mailing is returned as undeliverable and a veteran's claims file discloses other possible and plausible addresses, VA must attempt to locate the veteran at the alternative known addresses).  

The August 2014 examination that was performed at the Board's request was also not in substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board asked the examiner to address Dr. L.G.'s correspondence, dated in December 2010, indicating that the Veteran's left testicular cancer may have been present during service.  This was not done.  Moreover, an examiner needs to opine as to whether that the Veteran's hydroceles caused or aggravated the Veteran's lymphoma of the left testicle.  

Accordingly, the case is REMANDED for the following action:

1.  Using the address listed in the December 2015 VA Form 572, the AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record, specifically including treatment records from Baptist Hospital dated in 1979.  The November 2014 SSOC should also be re-sent to the Veteran.  

If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the above has been completed, schedule the Veteran for a VA examination by a qualified genito-urinary specialist to determine the nature, extent, and etiology of his lymphoma of the left testicle.  The entire claims folder and Virtual VA paperless claims file must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiner should:

a) Annotate all pertinent pathology in the examination report;

b) Opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left testicular condition, other that hydroceles, is etiologically related to service; and

c) Opine as to whether it is at least as likely as not that the Veteran's left testicular condition, including lymphoma of the left testicle, was caused or aggravated by the Veteran's service connected bilateral testicular hydroceles.  

The examiner should consider the Veteran's service treatment records and also consider Dr. L.G.'s correspondence dated in December 2010 indicating that the Veteran's left testicular cancer may have been present during service.  

The examiner must provide a complete rationale for each opinion.  

3.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence claims file that has not previously been addressed, and readjudicate the issue of entitlement to service connection for lymphoma of the left testicle.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

